ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_04_EN.txt. SEPARATE OPINION OF
PRESIDENT J. L. BUSTAMANTE Y RIVERO

[Translation]

1. I share the opinions expressed in the text of the Judgment and the
conclusions in its operative provisions, except so far as concerns para-
graph 59, with regard to which ] must express the reservation that will
be found below. Nevertheless, I believe it to be possible to state some
further considerations in support of certain principles and rules of law
upon which the Parties might also base themselves for the purpose of
carrying out the delimitation, the effecting of which they have reserved
to themselves by Article 1, paragraph 2, of the Special Agreements
whereby the Court was seised.

2. The reasoning I have followed in drawing up the present opinion
was the following: although the institution of the continental shelf is
a new institution, it is the fact that its application has now become very
widespread. Numerous States, in all continents, have adopted its funda-
mental principles into their legislation and constantly apply them. In
this sense, it is not going too far to say that the régime of the con-
tinental shelf has today a concrete existence and a growing vitality.

Since the governmental proclamations which lay at its origin (about
25 in number) have but rarely been challenged, but have, on the contrary,
set a trend in motion, they have thereby acquired the character of relevant
factors from the point of view of international law. While it is true that
some proclamations formed the subject of reservations on the part of
certain other States, those reservations arose from the fact that the
rights proclaimed over the continental shelf gave to this concept an
ambit which the objecting States considered excessive; it must conse-
quently be concluded therefrom that the expression of such reservations
merely constitutes further evidence of the effective nature of the institu-
tion from that time on. The writings of publicists have firmly supported
the concept of the continental shelf and have recognized as legitimate its
legal foundation, namely: the utilization of the natural resources of the
seabed and subsoil for the benefit of the neighbouring peoples and of
mankind in general. In several bilateral agreements, States have subse-
quently confirmed the system by adopting it for their mutual relations.
Finally, the Geneva Conference tried to systematize the principles of the
new institution in the 1958 Convention on the Continental Shelf and
sought to define the methods by which they can be applied.

58

 

 
CONTINENTAL SHELF (SEP. OP, BUSTAMANTE Y RIVERO) 38

Having regard to the recent appearance of this new branch of maritime
law and to the still limited and not always happy experience that has
been had of its methods of application, it is understandable that some
hesitation might have been felt with regard to the formal incorporation
of all its principles and norms into general international law. It seems to
me, however, that certain basic concepts, at any rate, the acceptance of
which corresponds to a well-nigh universally held opinion, or the sense
of which necessarily flows from the very concept of the continental shelf,
are already sufficiently deeply anchored for such incorporation to be
possible. This is, moreover, what the Judgment states so far as concerns,
for example, the two principles set forth in paragraph 85, sub-paragraphs
(a) and (6), the former referring to the obligation to negotiate incumbent
upon the States concerned for the purposes of delimiting their conti-
nental shelves and the latter referring to the application of equitable
principles for determining the rights of the participating parties. These
two principles, expressly stated in the Truman Proclamation, respectively
reflect the exclusive right of the State, as sovereign, itself to decide on
the boundaries set to the national territory, and the need to introduce
into the negotiations on the continental shelf, complex in themselves
and frequently full of unforeseen factors, that factor of good faith and
flexibility which equity constitutes and which reconciles the needs of
peaceful neighbourly relations with the rigidity of the law. À third
principle is laid down in the Judgment (paragraph 85, sub-paragraph (c)),
when it considers as established the notion that the continental shelf of
every maritime State is the natural prolongation of its land territory and
must not encroach upon that which constitutes the natural prolongation
of the land territory of another State. This concept of “prolongation”
is also implicit in the expression ‘‘adjacent to the coast”, which is em-
ployed in the description of the continental shelf in Article 1 of the
Geneva Convention of 1958. I shall demonstrate later that the concept
of “prolongation”, which takes on the aspect of ‘‘convergence” in the
particular geographical circumstances of closed seas, involves certain
limitations regarding the drawing of the boundary line of the shelves
situated in such seas.

3. [ am nevertheless of the opinion that besides the essential principles
which I have just mentioned, it is possible to deduce others from the
accepted concept of the continental shelf, whether they be sought in the
Truman Proclamation or in Articles 1 and 2 of the Geneva Convention,
or whether they be the logical and necessary consequence of adapting
the basic principles to certain unavoidable geographical facts of which
examples are to be found throughout the world. I have listed such
possible supplementary principles below.

4, The concept, already examined, of “natural prolongation” of the
land territory of the coastal State implies, as an obvious logical necessity,
a relationship of proportionality between the length of the coastline of
the land territory of a State and the extent of the continental shelf

59

 
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 59

appertaining to such land territory..Parallel with this, so far as concerns
inter-State relations, the conclusion is inescapable that the State which
has a longer coastline will have a more extensive shelf. This kind of
proportionality is consequently, in my view, another of the principles
embraced by the law of the continental shelf. The Judgment, in para-
graphs 94 and 98, mentions this element as one of the factors to be taken
into consideration for the delimitation of a shelf; the Court nevertheless
did not confer upon it the character of an obligatory principle.

The preceding question leads quite naturally to that of the method to
be applied for measuring the length of the coastline of the land territory
of a State and, so far as concerns the continental shelf, I do not share
the idea that that Jength must be measured as in the case of the territorial
sea, from the low-water line. That criterion, laid down in the 1958
Convention, probably originates from the fact that the institution of the
continental shelf is historically subsequent to that of the territorial sea
and it was perhaps thought that an apparent similarity between the two
cases rendered the adaptation thereof possible. In reality, the cases are
different. The continental shelf, being but a natural prolongation of the
land territory, forms an integral part thereof and is physically identified
with it, so as to constitute a single land mass. A dividing line between
the land territory and the shelf consisting of the low-water mark would
be a boundary that would be variable, capricious and, furthermore,
foreign to the concept of the continental shelf. After all, the low-water
mark relates only to a changeable and irregular surface element, viz.,
the relief or topography of the coast. This uncertain element, subject to
numerous physical and geographical circumstances, does not seem to be
the most appropriate for defining the starting-point for a land mass
such as the continental shelf, the close link between which and the land
territory is beyond discussion. A more stable baseline must be found
and it might be obtained by measuring the length of the coastline ac-
cording to its general direction, by means of a straight line drawn between
the two extreme points of the marine frontier of the State concerned.
In paragraph 98, the Judgment mentions this solution as one of the
possible solutions in the present case. I must add that the principle of
equity, which would apply at the same time as one of the elements which
must govern the delimitation to be effected, would enable any difficulty
which might arise in practice to be surmounted.

I must deal here with another, very closely related, subject. Neither
do I share the viewpoint of the Geneva Convention of 1958, according
to which the continental shelf commences only beyond the outer limit
of the territorial sea. Such a viewpoint seems to me artificial and even
highly debatable, not only because it contradicts the idea of adjacency
to the coast referred to in Article 1 of the Convention, but, above all,
because it upsets the geological concept of the land territory of which
the continental shelf is but a physical prolongation under the territorial
sea and even beyond it. Geology admits neither a break nor an inter-

60
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 60

mediate space between the coast of the land territory and the line where
the continental shelf would be deemed to commence at the outer limit
of the territorial sea. It seems to me that the truth is otherwise: that the
territorial sea is superjacent to that part of the shelf which is closest to
the coast. But there is no geological difference between the bed of the
territorial sea and that part which extends beyond the outer limit of
that sea. These two beds constitute in fact but a single geological forma-
tion: the continental shelf, the characteristic of which is to constitute an
area of shallow depth in relation to the level of the superjacent sea,
gradually prolongs the continent until the continental platform is reached,
from which there is a sudden sharp drop to the great depths of the high seas.

5. If, on the basis of the criterion adopted in the Convention, the
possibility of utilizing the natural resources of the seabed and of its
subsoil close to the coast was the determinant reason in the creation of
the continental shelf, it goes without saying that certain fundamental
principles must be stated which furnish a basis for the legal system govern-
ing the exploration and exploitation of those resources.

In my opinion, the fact of taking into consideration the existence or
the location of natural resources in the area of a continental shelf, far
from constituting in principle an essential factor for judging where to
draw the boundary with a neighbouring shelf, rather entails the risk of
constituting a disturbing factor to the detriment of equity. But a court
cannot ignore reality, which latter shows that at the origin of the concept
of the continental shelf, opening to coastal States the possibility of
exploiting the riches which it contains, is to be found a criterion of social
and economic import. That is why it is indispensable to consider whether,
on the basis of the elements furnished by the accepted concept of the
continental shelf and contained in the initial proclamations, in the
writings of qualified publicists, in the proceedings at Geneva and in the
practice of States, it is possible to formulate certain postulates aimed
at co-ordinating the basic concepts of the institution and the factors
represented by geographical circumstances, technical requirements or
economic needs. This notion of co-ordination is summarized in the
principles and rules stated hereunder:

(a) The coastal State exercises sovereign rights over the continental
shelf appertaining to its territory for the purposes of the exploration
and exploitation of the natural resources to be found therein.

(b) The sovereign rights of a State over its continental shelf are exercised
independently of the existence or non-existence of natural resources
in the said shelf.

fc) The delimitation of any given continental shelf is not in principle
subject to the location or direction of fields or deposits of such
natural resources as may exist in the region in which the shelf is
to be found, unless decisive circumstances so require, or an agree-
ment to the contrary is reached between the States concerned, with-
out prejudice to the rights of third parties.

61
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 61

(d) The exploitation of a deposit extending across the boundary line
of a continental shelf shall be settled by the adjacent States in
accordance with the principles of equity and, preferably, by means
of the system of joint exploitation or some other system which does
not reduce the efficiency of working or the quantities obtained.
(The Court, in paragraph 97, touched upon the question of deposits
as one of the factors which must reasonably be taken into considera-
tion by the Parties.)

6. The special geographic situation of the continental shelves concerned
requires, in my opinion, that rules of law, themselves also special, must
be sought so as to enable the Parties to arrive at a just and equitable
delimitation. The problems with which the Court has to deal must be
placed within their particular geographical context. The continental
shelves of Denmark, the Federal Republic of Germany, and the Nether-
lands, whose delimitation has to be carried out, appertain respectively
to the territories of those three States, which are situated on the eastern
coastline of the North Sea, while several other States border the rest of
the approximately oval perimeter of this quasi-closed sea on the north,
south and west. The area thus circumscribed is taken up by the various
national continental shelves lying no deeper than 200 metres below sea-
level (with the exception of the Norwegian Trough). The Parties agree as
to this fact.

This special geographical configuration of the North Sea confers on
the continental shelves included within it certain characteristic aspects
so far as their location, form and mutual delimitation are concerned,
and these aspects have an influence upon the legal régime. The aspects
in question are as follows:

(a) In this kind of configuration, the natural prolongation of the
territory of each State, starting from the shore, moves in a seaward
direction towards the central area of the sea under consideration; while
the lateral boundary lines of each shelf naturally and necessarily converge
towards that same central area. The principle of convergence is therefore
normal for the delimitation of the shelves in this kind of sea unless the
Parties agree upon another solution.

(>) The natural convergence of the lateral delimitation lines of
adjacent shelves belonging to such seas in fact precludes the possibility
of giving to those lines parallel directions and, in consequence, of obtain-
ing shelves of a rectangular shape. This convergence therefore introduces
a new factor, one which the necessity of avoiding all overlapping or
encroachment renders practically inevitable, i.e., the progressive narrow-
ing of the shelf as it approaches the central apex; the shelf then takes on
approximately the form of a trapezium or triangle, according to whether
the central maritime area is more or less elongated or, on the contrary,
more nearly circular.

In the light of these facts, which demand that the concept of “prolonga-
tion” be adapted to the exigencies of geography, and referring for the

62

 
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 62

time being solely to the problem of lateral delimitation, I believe that
there is justification for laying down in the present instance, as a rule to
be followed by the Parties, the adoption of the system of converging
delimitation lines for the purpose of drawing the lateral boundaries of
the continental shelf of the Federal Republic of Germany, both as con-
cerns the German-Danish boundary to the north and as concerns the
German-Dutch boundary to the south; of course the following two
essential elements must also be borne in mind:

(i) the delimitation will be made only beyond the partial boundary
lines determined by the treaties of | December 1964 and 9 June 1965
already cited (points D and B on the map shown as Annex 16 in
the Counter-Memorial) ;

(ii) the extremities of the two lateral boundary lines to be drawn will
meet the line or, as the case may be, the point indicating the western
side or apex of the German shelf, the special legal situation of
which is described in sub-paragraph (f) of the present paragraph.
It is for the Parties to choose the method or methods for carrying
out this lateral delimitation, in conformity with the terms of the
Special Agreements now in force, as well as to combine those
methods with the principle of equity, as contemplated in paragraph
85 of the Judgment.

(c) The convergence of the lateral boundaries of this type of shelf
necessitates the consideration of a new and different delimitation, that
of the apex or end boundary of the shelf in question, in the area where
as a result of contact with the extremity or apex of the shelf of the opposite
State there is a danger of a conflict of rights. This delimitation is cus-
tomarily effected by the drawing of a median line, except in the case of
agreement of the Parties to the contrary, or of the existence of special
circumstances. So far as the North Sea is concerned, the use of the
median line by the majority of the coastal States in the agreements for
delimitation of their shelves of which mention will be made below shows
that a regional customary law has come into existence on this point.

(d) The characteristics considered in the three preceding paragraphs
are not, in my opinion, new expressions or concepts of the law of the
continental shelf, but are simply logical adaptations of other principles,
which have already been described, under the inescapable influence of
the geographical facts. For example, convergence is nothing but an
aspect of the principle of the natural prolongation of the land territory,
this prolongation being to a certain extent restricted as a result of the
pressures resulting from local geography. The determination of the apex,
as one of the boundaries of the continental shelf, is implicit in the
definition thereof, since it must not be undefined and must not be
prolonged beyond the neighbouring domain, that is to say beyond the
apex of the shelf of the opposite State, nor yet beyond the points where
the depth of the sea exceeds the 200-metre depth line, if the Convention

63
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 63

of 1958 is adopted. The principle of what is reasonable applies, in my
view, in all cases, for the recognition as legally proper of these occasional
variants of the principles and rules which are the basis of the legal
régime of the continental shelf, as contained in its generally accepted
definition, which principles have been backed by sufficiently repeated
support of the opinio juris among States, and by the writings of publicists.

It is as wel] to add that the expression of these ideas does not imply
that the present writer would wish to propose the application, in the
present case, of the sector system (a concept which, from the strictly
technical point of view, does not correspond to the situation in the
North Sea), and less still to distribute between the Parties shares of such
sectors taken from the shelf as a whole. The present writer’s argument is
particularly directed to the fact that, in the North Sea, taking into
account its peculiar configuration, particularly on the eastern coast,
the lateral demarcation lines of the national shelves necessarily converge
toward the central area, and the fact that it is necessary to demarcate
not merely the lateral boundaries of each shelf but also the apex or end
boundary in order to fix in law the neighbour-relationship with the
shelf of the opposite State.

le) Jt remains to be added—and this observation seems to me not
merely important, but possibly decisive—that in practice a substantial
number of the continental shelves of the North Sea have already been
delimited, wholly or in part, according to the very principles which
I have just expressed. In other words, a body of treaty-law which is
fairly widespread and generally accepted exists on this question among
the coastal States of the North Sea. An examination of the Anglo-
Norwegian Agreement of 10 March 1965, the Anglo-Dutch Agreement
of 6 October 1965, the Danish-Norwegian Agreement of 8 December
1965, and the Anglo-Danish Agreement of 3 March 1966, is sufficient
to show that the system of convergence lines towards the central space,
and the use of the median line, have invariably been adopted for the
delimitation of the shelves between opposite States, with reference to
their apices. The German-Dutch Agreement of | December 1964 and
the German-Danish Agreement of 9 June 1965 on the lateral delimitation
of the shelves near the coast also show that the two partial lines which
were drawn up by these Agreements, although their course was inter-
rupted, are clearly lateral lines converging towards the central region of
the sea. Consequently, when in this opinion J draw the Parties’ attention
to the obligation to refer, for the delimitation of the German continental
shelf, to the rule set out in paragraph 6, I do no more than observe the
existence of a customary law of a regional nature, which in the form of
treaty law has generally prevailed for some years in the practice of
coastal States of the North Sea.

(f) Tt still remains to determine the principles and rules according to
which the delimitation of the apex (west side) of the shelf of the Federal
Republic of Germany should be effected by the Parties. This demands

64
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 64

first that the legal situation be examined which results in this connection
from the Agreement of 31 March 1966 between the Netherlands and
Denmark on the delimitation of the continental shelves which these two
countries have allotted to themselves on the basis of the equidistance
principle; this also requires that the situation be studied which derives
from the Agreements of 6 October 1965 and 3 March 1966, determining
by an unbroken median line (points G-F-H on the map, Annex 16 to the
Counter-Memorial) the boundaries between the apices of the Anglo-
Dutch and Anglo-Danish shelves respectively.

As to the first of these three agreements, the Court has considered
that it was not opposable to the Federal Republic of Germany which,
not having been a party thereto, informed the contracting parties of
its reservations (Annex 15 tothe Memorial). The Court has also indicated
that, Denmark and the Netherlands not being adjacent States, their
application of the equidistance system was not in conformity with the
text of Article 6, paragraph 2, of the 1958 Geneva Convention.

So far as concerns the two other agreements mentioned (Netherlands/
United Kingdom and Denmark/United Kingdom), in regard to which
the Federal Republic of Germany has also made observations (Annexes
10 and 13 to the Memorial), it is not for the Court to make any finding
as to their content or validity, since there is among the contracting
parties thereto a State which is not a party to the present cases; according
to the terms of the Special Agreements, the Court lacks jurisdiction.
Since this is how matters stand, there would be no possibility of the Court
laying down any rule concerning the drawing of a median line as between
the United Kingdom and the Federal Republic. From the hypothetical
point of view, various possibilities could be envisaged for the future:
one might contemplate an Anglo-German settlement, in which the Nether-
lands and Denmark would acquiesce, which would enable the Anglo-
Dutch-Danish median line to be redrawn so as to introduce therein,
probably with a slight eastward inflection, a small section of Anglo-
German median line, or simply a point, if it is the apex of a triangle
which is envisaged ; one might also imagine a tripartite agreement between
Federal Germany, Denmark and the Netherlands in which the theoretical
or mathematical position of a German-British median line would be
fixed for the sole purpose of situating upon it the line (or point) where
it would meet the two Danish-German and Dutch-German lateral
boundary lines of the continental shelf of the Federal Republic, which
lines would be drawn in conformity with the indications of paragraph 6
{b) above—the purpose thereof being the final completion of the delimi-
tation of the German shelf. In the latter hypothesis, a narrow passage
would probably preserve the junction of the extremities of the Dutch
and Danish shelves behind the German shelf and, that being so, it
would not be necessary for the United Kingdom to participate contrac-
tually for the purpose of adjusting the present median line. These hypo-
theses or perhaps others, more acceptable or more practical, might be

65

 
CONTINENTAL SHELF (SEP. OP. BUSTAMANTE Y RIVERO) 65

envisaged outside the ambit of the proceedings before the Court; but
they all give rise to the profound conviction that in order to settle this
situation in a satisfactory manner the Court has, in my view no other
rule to prescribe to the Parties than observance of the principle of
equity, always inspired by thetwo legal factors already defined ; theconcept
of lateral convergence starting from points B and D of the map referred
to above, and the concept of access to what would at least in theory
be the Anglo-German median line or a point thereon, whether it be that
the negotiations provide for the apex of a trapezium, or whether they
provide for that of a triangle. At this point I must revert to the text of
paragraph 85 (a) and (b) of the Judgment:

“the parties are under an obligation to enter into negotiations
[which] ... are meaningful, ... [and] are under an obligation to
act in such a way that, in the particular case, and taking all the
circumstances into account, equitable principles are applied”.

*
* *

Having thus expressed my separate opinion, I must go on to add the
following declaration:

The comparison given in paragraph 59 of the Judgment by way of
example is quite correct when it shows the quite different effects on the
equidistance line of certain irregular configurations of the coastline
according to whether the line is used for drawing the lateral boundaries
of territorial waters, whose seaward extent is not considerable, or for
defining the lateral boundaries of more extensive continental shelves.
But from the fact that no uniform agreement, still less unanimity, exists
between States as to the breadth of the territorial sea of each of them,
and that it is not always certain that in every case the breadth of the
continental shelf of a given State will extend beyond that of its territorial
sea, it is impossible to conclude with certainty that the deviation-effects
affecting the equidistance line will occur in practice in the way and to
the extent indicated in that text. I have therefore thought it preferable
to express some reservations so far as concerns my adherence to the
content of the said paragraph 59, the more so in that if the problems
of the territorial sea are connected problems, they do not directly con-
stitute the principal object of the dispute, which concerns the continental
shelf in concreto.

(Signed) J. L. BUSTAMANTE Y RIVERO.

66

 
